DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between invention groups and species, as set forth in the Office action mailed on 2/1/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/1/2022 is partially withdrawn.  Claims 11 and 12, directed to species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 16, directed to a nonelected invention is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 16 directed to an invention non-elected without traverse.  Accordingly, claim 16 has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claim 16.

Allowable Subject Matter
Claims 1-7, 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed medical diagnosis support device comprising, inter alia, “wherein the processor sets a first waiting time, which is a waiting time required in a case where the object to be displayed is switched to the result of the detection from the result of the discrimination, as the waiting time, and in a case where the object to be displayed is switched to the result of the detection from the result of the discrimination, the processor causes the result of the detection to be displayed when the first waiting time has passed after the detection is performed, wherein the processor sets a second waiting time, which is a waiting time required in a case where the object to be displayed is switched to the result of the discrimination from the result of the detection, as the waiting time, and in a case where the object to be displayed is switched to the result of the discrimination from the result of the detection, the processor causes the result of the discrimination to be displayed when the second waiting time has passed after the discrimination is performed”.
Imaizumi teaches a “medical diagnosis support device (video processor 31; first embodiment includes fig 1-5 and [0022-0065]) comprising: a processor configured to (control section 32; fig 1; [0030]) acquire medical images in time series; detect a region of interest (lesion-candidate detecting section 34b; fig 2; [0037-0038, 0043]) included in the medical images; perform discrimination (emphasis processing section 36a; fig 2; [0041]) of the medical images; cause a display device to display (detection-result output section 36; fig 2; [0041]) any one of a result of the detection or a result of the discrimination; and wherein, in a case where an object to be displayed is switched between the result of the detection and the result of the discrimination, the processor causes the result of the detection or the discrimination to be displayed when the waiting time has passed after the detection or the discrimination is performed ([0046] describes emphasis processing as reading on the detection.  Emphasis processing highlights potential areas of interest by providing display object G2 as seen in fig 5.  This correlates with the highlighting display object 806A for example in fig 13A of the application.  [0050] describes notification processing as reading on the discrimination.  Notification processing provides a notification image G3 as seen in fig 5.  This correlates with the discrimination display object 842 in fig 11A of the application)”.  However, Imaizumi does not teach “wherein the processor sets a first waiting time, which is a waiting time required in a case where the object to be displayed is switched to the result of the detection from the result of the discrimination, as the waiting time, and in a case where the object to be displayed is switched to the result of the detection from the result of the discrimination, the processor causes the result of the detection to be displayed when the first waiting time has passed after the detection is performed, wherein the processor sets a second waiting time, which is a waiting time required in a case where the object to be displayed is switched to the result of the discrimination from the result of the detection, as the waiting time, and in a case where the object to be displayed is switched to the result of the discrimination from the result of the detection, the processor causes the result of the discrimination to be displayed when the second waiting time has passed after the discrimination is performed”, therefore Imaizumi does not meet all the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795